The Honorable Judith K. Moriarty Secretary of State State Capitol Building Jefferson City, MO 65101
Dear Secretary Moriarty:
This opinion letter is in response to your request for our review under Sections 116.332 and 116.334, RSMo 1986, for sufficiency as to form of an initiative petition entitled Philadelphia II. A copy of the proposed law which you submitted to this office on October 28, 1993, is attached for reference.
We conclude the petition must be rejected as to form. Section116.040, RSMo 1986, sets forth the form of an initiative petition proposing any law or amendment to the Missouri Constitution. Of the pages which you submitted to this office for review, there is no page complying with the form set forth in Section 116.040. Because of the failure to comply with Section 116.040, we conclude the petition must be rejected as to form.
Because of our rejection of the form of the petition for the reason stated above, we have not reviewed the petition to determine if additional deficiencies exist.
Very truly yours,
                                  JEREMIAH W. (JAY) NIXON Attorney General
JWN:pbj
Attachment